Citation Nr: 1434352	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO. 11-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected acne of the face.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, TDIU was denied in the September 2009 decision on the basis that the Veteran continued to work 40 hours per week.  The Veteran did not appeal that determination nor has he since provided evidence of unemployability as a result of the disability at issue. Therefore, the Board finds that an inferred claim of TDIU has not been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a skin disability (other than acne of the face), to include eczema, dermatitis and tinea versicolor, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated during his April 2013 hearing that he was experiencing swelling in relation to his skin disability. However, the July 2009 examiner did not address the symptom of swelling and whether it was a manifestation of the Veteran's service-connected acne of the face or another skin disability. As such, the Board finds that it must remand the claim for a new VA examination so that all of the Veteran's stated symptoms can be taken into account in evaluating the current severity of his disability, and the correct symptomatology attributed to the appropriate skin disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current level of severity of his service-connected acne of the face. The claims file should be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. All testing deemed necessary must be conducted and results reported in detail.

To the extent possible, the examiner should state which symptoms, to include swelling, are attributable to the Veteran's service-connected acne and which symptoms are manifestations of other skin disabilities, if any. Even if no swelling is present upon examination, the examiner should indicate whether the Veteran's complained-of swelling is related to his service connected acne or to another nonservice-connected skin disability.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



